UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-30963



                         LADDIE McVICKER,

                                               Plaintiff-Appellant,


                              VERSUS


                      ALBEMARLE CORPORATION,

                                               Defendant-Appellee.




           Appeal from the United States District Court
               For the Middle District of Louisiana
                            (97-CV-11)
                          March 15, 2001
Before REAVLEY, SMITH and DeMOSS, Circuit Judges.

PER CURIAM:*

      In this employment discrimination lawsuit brought pursuant to

the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621

et seq., Laddie McVicker appeals the district court’s grant of

summary judgment to Albemarle Corporation (“Albemarle”).

      McVicker was an employee of Albemarle in its Distribution



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Department, and he had worked for Albemarle and its predecessors in

interest since    1969.     In   March   1996,   Albemarle   instituted   a

reduction in force (“RIF”) in connection with the sale of its

Olefins and Derivatives business.        The Distribution Department was

reorganized and McVicker’s position was eliminated.              Two new

positions developed as a result of the reorganization, but McVicker

was not selected for either of these positions because Albemarle

believed that he was not the most suitable candidate for those

positions as he lacked, among other qualifications, a chemical

engineering degree.      The two positions were ultimately filled by

employees younger than McVicker.           Albemarle moved for summary

judgment arguing that McVicker had failed to establish a prima

facie case of discrimination or, alternatively, that he had failed

to   establish    that    Albemarle’s     proffered   legitimate,    non-

discriminatory reason for not selecting McVicker, the RIF, was a

pretext for intentional, age-based discrimination.

     The district court concluded that although a reasonable fact

finder could find that McVicker established a prima facie case of

age discrimination, McVicker failed to offer proof or create a

genuine issue of material fact as to whether Albemarle’s stated

reasons for terminating McVicker’s employment were pretextual or

that the real reason for his termination was intentional age

discrimination.

     We review a district court’s award of summary judgment de

novo, applying the same standards that would have been applicable

                                    2
in the district court.       See Sherrod v. American Airlines, Inc.,

132 F.3d 1112, 1119 (5th Cir. 1998).             Having conducted such a

review, having    reviewed   the   record   of    this   case,   and   having

considered the parties’ respective briefing with the benefit of

argument, we conclude that for substantially the same reasons

articulated by the district court in its order, Albemarle is

entitled to summary judgment.       Accordingly, the judgment of the

district court in favor of Albemarle Corporation is affirmed in all

respects. Albemarle’s request for attorney’s fees pursuant to Rule

38 of the Federal Rules of Appellate Procedure is denied.

                 AFFIRMED.




                                    3